 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalNo. 383,Wood,Wire, andMetal LathersInternational Union,AFL-CIOandDonald EugeneLovelyand James Paul Amirante.Case 7-CB-1836June 5, 1969DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND ZAGORIAOn March 19, 1969, Trial Examiner Marion C.Ladwig issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief, and theGeneralCounselfiledabriefinreplytoRespondent's exceptions and supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommendedOrder of the Trial Examiner, andhereby orders that Respondent, Local No. 383,Wood,Wire,andMetalLathers,InternationalUnion,AFL-CIO, its officers,agents,andrepresentatives,shall take theaction setforth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEnonmembership in the Local,and (b)whether the LocalthereafterunlawfullyrefusedtoreferLovelyandAmirante to workforTri-City,inviolation of Section8(b)(2) and(1)(A) of the National Labor Relations Act,as amended.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Union, Imake the following:FINDINGS OF FACTITHE BUSINESSOF THE COMPANY AND THE UNIONINVOLVEDTri-City, aMichigan corporation, operates places ofbusiness in Carrollton and Flint,Michigan, where it isengaged as a subcontractor in lathing, plastering, and theinstallationof acousticalceilings,drywalls, and movablepartitions,andwhere during a representative year itpurchases and receivesmaterialsvalued in excess of$150,000 directly from outside the State. The Unionadmits, and I find, that Tri-City is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act, and that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.If.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundDuring 1968, there was a shortage of journeymanlathers in the Flint,Michigan,area-- the Union (Local383 in Flint, with a membership of 20) being unable tomeet the need. Sometime in February or March,journeyman lathers Donald E. Lovely and James P.Amirante went to Flint, at thesuggestionof Edward A.Wright, a business representative for the Michigan StateCouncil of Lathers. (Amirante was a member of theChicago local. Lovely, a suspended member of the Detroitlocal,was paying his reinstatement fee.) They reported toBusinessAgent Garth Lavigne, who immediately referredthem to work in the area. Early in April, Garth Lavignereferred them to Tri-City's Sports Arena job. Theyworked there untilMay 3, when they and the othermembers of the crew were temporarily laid off as a resultof a lockout caused by strikes in the construction industryinMichiganThe lockout lasted about 10 weeks, untilabout July 10 or 12. On Friday, July 12, Tri-City issuedinstructions to recall the crew.All referrals were made by Garth Lavigne and hisbrother,AssistantBusinessAgentWilliam Lavigne, whoserved as ActingBusinessAgent from about July 10 toAugust 5, while Garth was experiencing difficulties withan ulcer The Local did not have an office or union hallfor making referrals.MARION C. LADwIG, Trial Examiner: This case wastried at Flint, Michigan, on January 15-16, 1969, pursuanttoa charge filed on September 27, and amended onOctober 25, 1968,1 by Donald E. Lovely and James P.Amirante, employees of Tri-City Acoustical Company,herein called Tri-City, against the Respondent, Local No.383,Wood, Wire, and Metal Lathers International Union,AFL-CIO, herein called the Union or Local, and pursuantto a complaint issued October 29. The primary issues are(a)whether the Local on July 16 caused Tri-City todischargeLovelyandAmirantebecauseofB.Discharge After RecallThe crew resumed work on the Sports Arena job onMonday, July 15. The next day, July 16, Acting BusinessAgentWilliam Lavigne visited the job and (as crediblytestifiedbyAmirante) complained to SuperintendentJames A. Knight and Foreman Hubert Cushman aboutthe "two out-of-town men," Lovely and Amirante, beingon the job when "local men" were not working. (Although'All dates,unless otherwiseindicated, refer to the year 1968.176 NLRB No. 49 LOCAL 383, LATHERS UNION411denying on direct examination that he ever used, or ever"I'm a local man.") Lavigne testified that he informedoral agreement reached 2 weeks earlier in Lansing, "toput back the men that resided in Flint and who hadsenioritywithcontractorsinFlint."NeitherSuperintendent Knight nor Foreman Cushman (who was amember of the Local's executive board) was aware of anysuch agreement. They went with Lavigne to telephoneStateRepresentativeWright. Foreman Cushman placedthe call and (in Wright's words) "told me that Bill[Lavigne] was on the job and that he was questioning theright of a couple of men to be on the job, that he had notbeen called. . . . I told him this was a direct violation oftheworking agreement and the agreement reached atLansing, on June 28 . ." (Wright did not know at thetime that the Local had referred Lovely and Amirante tothis same job in April, and that they had been recalled aslaid-off employees after the lockout.) Then Knight andLavigne spoke in turn to Wright, and Knight stated toForeman Cushman, "We're not going to have any uniontroubles.Get rid of the men." Lovely and Amirante weredischarged.Before the telephone call was placed, Lavigne hadquestioned the right of a third lather, Frank Knight, to beon the job. Lavigne testified that Frank Knight "had leftand ... was in Florida working" during the lockout, "andIdid not know that he was back." When asked what hesaid to Frank Knight, Lavigne testified, "I asked him -we had the understanding that he had left the state. Hehad, but he had come back the week before that and hehad never taken his transfer out of the local." Uponlearning that Frank Knight had retained his activemembership in the Local, Lavigne had no objection to hisremainingon the job.SuperintendentKnight,whooverheard this conversation between Lavigne and FrankKnight, credibly testified that when Lavigne asked forpermits, "Frank Knight said he hadno reason to have apermit,because he was a local man and there wasdiscussionabout this.And, apparently, someone wasmisinformedabouthistransferbeingtakenout."(Concerning Frank Knight's use of the word, "permit," Inote that Lavigne denied that the Local issued permits,and testified that the Local issued "referral slips" or"written verifications to go to work." However, Lavignehimself used the word, "permit," testifying at one point,"We give a mana permitfrom month to month,until histransfer- if he desires to transfer - from his own localintoour local, we give hima permitfrom month tomonth." (Emphasis supplied.) I also note that whenLovely later went to work on Tri-City's G.M.I. job,Business AgentGarth Lavignegave him aslip of paperwith the notation, "Working Permit, Local 383 Flint,"and the date "8-19-68 to 8-24-68." Lovely crediblytestified that "It's a permit so I can work.")C. ReferralsWithheldWhen Lovely and Amirante were removed on July 16from the Sports Arena job, the only journeymen left withForeman Cushman were Frank Knight and Garth Lavigne(who had returned to work, despite the ulcer). As crediblytestifiedbySuperintendentKnight,Tri-Cityhad adeadline to meet on the job, and needed at that time eightor nine men there. (Foreman Cushman confirmed that"they [were] in a hurry for the job.") Immediately, KnightaskedWilliam Lavigne to send him some more men, andLavignesaidhewould.Laterthatweek,KnighttelephonedStateRepresentativeEdwardWright andasked if men were available. "Ed said for me to checkwithmy own local business agent, which I did" -speaking to Garth Lavigne (then working on the job),"and he said he would see that [we] got men." Knightrepeatedly asked Garth Lavigne for men. (Garth Lavignedid not testify.)In the meantime, Lovely sought permission to returnwith Amirante to the Sports Arena job. On the weekendafter their discharge, Lovely asked Foreman Cushman "ifwe can come back to work and hesaid no,not yet."Thereafter, Lovely asked both Superintendent Knight andGarth Lavigne for work. Knight told Lovely he could goright to work if he got the permit - which the Localwould not give at that time. Finally, after about 4 weeks,Lovely and Amirante were hired by Tri-City to work ascarpenters on itsG.M.I. job, after they obtained permitsfrom the carpenters' hall. Later that week, about August14, the Local sent them word that they could go to workat the G.M.I. job (as lathers). They were never offeredreferrals to return to the Sports Arena job.D. No Immediate ReplacementsIt is undisputed that the Local did not refer anybodyimmediately to the job to replace Lovely and Amirante.As credibly testified by Superintendent Knight, it was notuntil3to7days later that the Local referred onejourneyman, Blaine Lavigne (William and Garth Lavigne'sbrother), and about 2 or 3 weeks after the dischargeswhen two more men were referred: first DanRuggins, anout-of-state journeyman "that drifted through" (referredby Garth Lavigne), and then journeyman Melvin Wright.(William Lavigne appeared on the stand to be attemptingto fabricate a defense when he testified that Knight didnot ask him for any additional men on July 16 afterLovely and Amirante were released, that Knight told himon July 17 that Knight "didn't need any men at thattime," and that it was after about a week when Knightfirstasked forthreemen. I specifically discredit thistestimony- except theadmissionthat Tri-City requestedthree men.)When Lavigne was asked on directexaminationif therewere Flint-resident men out of work on July 16, he namedjourneyman JackWolf, two apprentices, "and, at thetime,I thinkmy brother [Blaine Lavigne] was off andthat'swhy Al [Knight] put him to work on the skatingrink." (Emphasis supplied.) It would seem that if hisbrother,Blaine,had in fact been out of work on July 16,William Lavigne would have immediately referred him asa replacementfor Lovely or Amirante. Journeyman Wolfwas not referred as a replacement.Lavigne testified that he "would say in two weeks" allthe men residingin the Flint area were back to work, andthat when "the G.M.I. job broke," he sent word to Lovelyand Amirante that they could go to work there. Howeverthis explanation does not account for the 2-week periodbetween the elapse of 2 weeks when the localresidentswere back at work, and the elapse of 4 weeks when thereferralswere offered Lovely and Amirante. During theentire 4 weeks, Tri-City was seeking more men on thatjob. In this connection, I note that Lovely and Amirantealleged in their September 27 charge filed hereinagainsttheLocal, that in the weeks following their July 16discharge, "the Union still refused to issue us a permit towork, until they found out that we were taking actionagainst them." At the trial, Lovely credibly testified, "We 412DECISIONSOF NATIONALLABOR RELATIONS BOARDwere talking about [filing the charge] a month after wewere let go" (i.e., about the middle of August, when theLocal finally offered Lovely and Amirante referrals to adifferentjob),andthathetalkeditoverwithSuperintendent Knight, Foreman Cushman (a member oftheLocal's executive board), and later Elwood Lewis.(Lewis' status with the Local is not entirely clear. Lewis, amember of the Chicago local, was the one who deliveredto Lovely his April referral, or "Written Verification," tothe Sports Arena job; who advised Lavigne on July 15 or16 that Tri-City "was not living up to their agreement" onthat job; and who was sent by the Local on August 14 tonotify Lovely and Amirante that they could go to work atTri-City's G.M.I. job). Having considered all the evidenceand circumstances,Ifind that the Local refused to referLovely and Amirante to available work at the SportsArena job from July 16 to August 14, and that it thenoffered them referrals to another job because of the talkabout filing a Labor Board charge.E. Later ReferralsAfterworking the first day as a carpenter on theG.M.I. job, Lovely worked there several weeks as alather.Thereafter, upon request, the Union referred himto another job.On January 9, 1969, when Lovely was referred to athird job, the union steward showed him two documentsto sign, withdrawing the charge filed herein. The stewardsaid, "You don't have to sign these papers to go to work.If you go to work withoutsigning thepapers, there won'tbe a lather left on the job." Lovely left, and thateveninghe and Amirante met with William and Garth Lavigneand the steward. (Amirante had continued to work as acarpenter.)BothLovelyandAmirante signed thewithdrawalrequests,upontheunderstandingthatAmirante would "come back as a lather," and that theLocal would do its best to keep Lovely and Amiranteworking together, at least until Lovely finished paying hisreinstatement fee.F. The Referral ProcedureTri-Cityand the Local were parties to a WorkingAgreement,executedby nine lathers'localsand thelathing contractors inMichigan outside of Detroit. Theagreement contains a provision on "Hiring,"stating that"Inhiring journeymen lathers,"thecontractorwill"afford the Local Union at least 48 hours within which torefer competent and experienced journeymen lathers," andthat"Age, residence seniority,as to length of service as ajourneyman lather in the area,and for the Employerrequesting the referral,and ability to perform the work"would be the factors considered,ina nondiscriminatorymanner,indetermining competence and experience. Thewritten agreement does not state what relative weight willbe given age,seniority in the area,seniority for theemployer,and ability,and contains no provision forreplacing a properly referred person with a person havinggreater "resident seniority"with the employer or in thearea.Inhisopening statement at the trial,theGeneralCounsel stated that even if the referral procedure "may belegal on its face," he would show that it was illegallyapplied in this case,and that the referral system, "asactually operated,"would be brought in "as it bears .. .on what happened in this case."Concerning the operationof the referral procedure at the time in question,ActingBusinessAgentLavigne testified thatwhen he wascontacted at his home for a referral, he made each referralstrictly from the top of the out-of-work list - referringfirst the person out of work the longest, and consideringnothing else (i.e., disregarding the contractual criteria ofage, seniority in the area, seniority for the employer, andability).When asked, "Would you take intoconsiderationwhether a person was a member of Local 383, or ofanother local," he answered that a member of anotherlocal "wouldn't have his name on my list." (He claimed,however, that he did put Lovely's and Amirante's nameson his list after they were discharged, and testified that hewould refer first those who have been working for thelocal contractors all year long.) Lavigne's testimony andother evidence revealed that despite Lavigne's denials, theLocal did operate a permit system. When Lavigne wasquestioned about the "Working Permit" his brother,Garth, wrote out in longhand and gave to Lovely for theperiod,August 19-24 (and later, for the periods August24-28 and September 9-13), Lavigne testified they were"written verifications to go to work" - although, I note,they were given to Lovely while he remained on the samejob. (He later suggested that the dates were when Lovelypaid the 20-cent-a-day business agent assessment, butwhen asked why the exhibits were worded, "workingpermit," he answered, "I didn't write them; I don'tknow.") When Lavigne was questioned about the purposeof the printed words, "DATE from .. . to ...... (filledinApril 7" to "May 7, 68") on the Union's officialreferral form entitled "Written Verification," which hadbeen given to Lovely earlier that year, Lavigne firstresponded, "I can't answer that," and then explained,"We give a man a permit from month to month, until histransfer- if he desires to transferfrom his own localintoour local, we give him a permit from month tomonth"; that "some people do not want to transfer out ofanother local into our local"; that such a person "pays hisdues into his other local," and pays only "our B.A.assessment to our local, so maybe the next month, he'llputhistransferintoour local." (The "WrittenVerification," with the name of the International writtenat the top, states "This will introduce,who is an applicant for membership ( ), who is ajourneyman lather ( ), membership book No........ Thesecond paragraph reads, "As relating to and affecting hismembershiponly,he has voluntarily agreed to pay$,per day until he pays in full his transferindebtness ...... initiation fee ...... reinstatement feedues ..... in the total amount of $") Lavigne testified that the member of an outsidelocal is "supposed" to get the "written verification"renewed atthe end of the month. When asked whathappens when the referral runs out, Lavigne answered, "Ifhe is on that job, he's allowed to stay there." At onepoint, the General Counsel asked Lavigne why he did nottellTri-City "to take back Lovely and Amirante first"whenTri-Citysaiditneededmoremen.Lavigneanswered, "I've got the right to send them to any job Iwant to." The evidence recited in this paragraph is reliedupon only insofar as it may bear on the allegations in thecomplaint that the Local caused Tri-City to discriminateagainstLovelyandAmirantebecause they lackedmembership in the Local.Two union witnesses testified about an oral agreementbeing reached in a meeting in Lansing, Michigan, on June28 (8 weeks after the May 3 lockout began). StateRepresentativeWright testified thatWilliamLavignerequestedTri-CityPresidentCharlesDeVree in that LOCAL383, LATHERSUNION413meeting"to call the Local,according to theWorkingAgreement"when the lockout was over,in order that the"men located in this geographical area"could split up thework, "working 2 or 3 days apiece,ifnecessary, untilthings got back to normal,"and that DeVree agreed that"Lavigne would be notified,so that these men could beplaced and the work split up among them."Lavignetestified that he asked DeVree"if he was going to putourmenback to work [first],that they were residents of Flintand with seniority with the companies";that DeVree saidhe would;and that"Iwas to place these men wherever Icould place them." (Emphasis supplied.)Thus,Wright andLavigneboth testifiedthatTri-Cityagreed to callLavigne,who would place(or refer)the lathers.However,Ideem it significant that Lavigne referred to "our men"(evidently meaning members of the Local)as those havingresident seniority.Also, I note the reason given byLavigne for requesting President DeVree to put "ourmen" back first.When asked by union counsel"why didyou ask him this," he said nothing about an expectedshortageof work,or about the"men located in thisgeographical area"splitting up the work"2 or 3 daysapiece" (as claimedbyWright).Instead,Lavigne testified,"Because we had so much trouble with them before .. .Placingmy men, without calling the...local"-indicating that.Lavigne'sprimary concern was controllingthe placement of all lathers in the area.G. Concluding FindingsThe evidence is clear that at the time ActingBusinessAgentWilliam Lavigne caused Tri-City on July 16 todischarge journeymen Lovely and Amirante, he was notseeking work for any resident journeymen on the SportsArena job. Lavigne was sure of only one Flint-areajourneyman,Wolf, being out of work on July 16, andWolf was not referred to the job. Despite Tri-City'srequest for more men, nobody was referred until severaldays later, when Lavigne referred his brother, Blaine, whoundoubtedly would have been referred immediately if hehad been seeking work on July 16. At the time of BlaineLavigne's referral, Tri-City admittedly had made a requestfor three men on the Sports Arena job. Yet the Local stilldid not refer Lovely and Amirante, nor anyone else to thejob until about 2 or 3 weeks after the discharges, when itnext referred out-of-state journeymanRuggins,and thenjourneyman Melvin Wright.Thus, when the Local induced the discharge of Lovelyand Amirante on July 16, and thereafter withheld referralsfrom them for 4 weeks, it was not motivated by a desireto give preference in employment to local residents. Sucha motivation is belied by the failure of the Local to referany replacements immediately, by Lavigne later referringonly one person when admittedly three men had beenrequested on the job, and by the Local referring anout-of-state lather while still withholding referrals fromLovely and Amirante (whom Tri-City had discharged inorder to avoid "union troubles" during the labor shortage,and for whom Tri-City was seeking referrals to the job.)This is not a case wherenonresidentmembers of otherlocalswere discharged for failure to obtain referralsthrough a hiring hall. Lovely and Amirante were alreadyemployees of Tri-City; they had been properly referred tothe Sports Arena job; they worked there about a monthbefore being laid off because of the May 3 lockout; andthey were recalled, not rehired. (The cases cited in theLocal's brief are inapposite.) There was nothing in thewrittenWorkingAgreement requiring new referralsthrough the Local, and they had no notice of any oralagreement to the contrary. In his brief, the GeneralCounsel contends that the "purported" oral agreement,"arrived at long after the Charging Parties were hired,"would not justify their discharge because "It is establishedthat to cause the discharge of an employee by retroactiveapplication of a hiring-hall agreement not in existencewhen he was hired is a violation of Section 8(b)(2) of theAct,"citingTeamstersLocal767(TellepsenPetro-Chemical Co.),172 NLRB No. 58. However, I finditunnecessary to rule on this contention, in view of myother findings.The June 28 oral agreement, according to both StateRepresentativeWrightandActingBusinessAgentLavigne, required Tri-City to call Lavigne for lathers andto permit Lavigne to "place the men," rather than forTri-City to recall the crew which had worked on theSports Arena job before the lockout. But when Lavignewent to the job on July 16, he was not seeking to enforcethatagreementnor,asfoundabove,toobtainemployment for Flint residents. He said nothing aboutTri-Cityignoringthe referral procedure and recalling fromlayoff one journeyman and two apprentices - who heknew were active members of the Local. He questionedthe recall of only Lovely and Amirante, who he knewwere nonmembers of the Local, and journeyman FrankKnight,who had been working in Florida and whoLavigne thought had taken a transfer from the Local. Assoon as he learned that Knight was an active member ofthe Local, that settled the matter. Lavigne said nothingabout dischargingKnight and the three other unionmembers until they could be properly referred by theLocal.He insisted only on the discharge of the twononmembers.There was no discussion of whether theprelockout employment of Lovely and Amirante withTri-City should be considered "resident seniority ... forthe Employer requesting the referral" (in the language ofthewritten referral procedure), as compared with thecontractual "resident seniority . . . in the area" and "forthe Employer" of anybody on the out-of-work list. Whilecontending at one placeinitsbrief that Lavigne's"interestwas insecuringcompliancewithTri-City'sagreementtohirethrough theUnion," the Localelsewherein itsbriefseemsto concede that the Union wasconcerned only with having only two of the six employeesbeing referredagain,arguing:"We submit that theevidence is clear that the Union complained on July 16,1968, that Tri-CityAcousticalCompany violated itsagreementwith the Unionby placing the two chargingparties on thisjob withoutcalling theUnionand withoutgivingpreferencetoresidentsof the Flint area."(Emphasis supplied.)As previously found, when Lavigne admittedly stated atthe June 28 meeting that "our men" were the "residentsof Flint . . . with seniority with the companies," he wasreferring tomembers of the Local. I further find thatwhen Lavigne went on the job on July 16 and complainedabout theoral agreementbeing violated and about "localmen" beingout of work, it was obvious that he wasreferring to men in the Local; that when he questioned theright of journeyman Frank Knight to be on the job untillearning that Knight was an active member of the Local- therefore not needing a permit - it was obvious thatunion membership was controlling; and that when Lavignerefused for 4 weeks to refer the two nonmembers back tothe job, as discussed above, there could be no doubt thattheywere being discriminated against because of theirnonmembership in the Local. I therefore reject the Local's 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontention in its briefthat"Therewas no deliberateattemptbytheUnion to deprive them of workopportunities" and that the "record certainly does notshow any attempt by the Union to discriminateagainstthese twoindividualsor to deprive them of employmentopportunities."Moreover,the manner in which the referral system wasbeing operated confirms the discrimination against Lovelyand Amirante as nonmembers. The factors or criteria forreferring journeymenwere ignored in referring unionmembers, who were referred strictly on a first-in, first-outbasis from the out-of-work list but, in Lavigne's words, anonmember"wouldn'thave his name on my list." Inreferring nonmembers,no consideration was given to thecontractual factors of age and ability,nor to"residentseniority" as defined, but Lavigne would refer first thosewho have been working for the local contractors all yearlong. (Although the written referral procedure states thatreferrals shall not be based on union membership, thefailureof the agreement to state what relative weightshould be given to age, seniority in the area,seniority forthe employer, and ability, suggest that these contractualcriteriawere intended as merely a facade, and notintended to be the actual basis for making referrals.)Furthermore, as contended by the General Counsel in hisbrief, the Local "did not maintain such records as wouldenable it to objectively and fairly operate a referral systembased on some such criterion as `resident seniority'eitherwhen the Charging Parties were put off the job July 16 or... after that date."In addition,the Local'spermit system(not mentionedin the Working Agreement) shows a strong motivation forActing Business Manager Lavigne's requiringLovely andAmirante to be discharged and to be referred againthrough the referral procedure,whereas the unionmembers were permitted to remain on the job withoutreferrals.The requirement by Lavigne that the permit (or"Written Verification") be renewed by nonmembers eachmonth, and by Garth Lavigne that the "Working Permit"tobe renewed each week,impressed upon nonmemberstheadvantageof transferring theirmembership andpaying dues to the Local. If Lovely and Amirante had notbeen required to get a union permit before continuing towork for Tri-City, there would not be this inducement forLovely to finish paying his reinstatement fee, andAmirante to transfer his membership.Accordingly I find, in agreement with the GeneralCounsel, that when the Local caused Tri-City to dischargeLovely and Amirante, and refused for 4 weeks to referthem back to the Sports Arena job, it caused Tri-Cityunlawfully todiscriminate against thembecause theylackedmembership in the Local, in violation of Section8(b)(2) and (1)(A) of the Act. However, I find that theGeneral Counsel has failed to prove that the Local causedTri-City again to discriminate against Lovely on January9, 1969,when the union steward threatened a walkout ifLovelywent to work withoutsigningthechargewithdrawal request.(The January9 incident was notallegedor litigated as a separate Section 8(b)(1)(A)violation.)therebyengaging in unfair labor practices affectingcommerce within the meaning of Section 8(b)(2) and(l)(A) and Section 2(6) and(7) of the Act.The RemedyHaving found that the Respondent has committedcertain unfair labor practices,I shall recommendthat theybe ordered to cease and desist from such conduct, and totake affirmative action,which I find necessary to remedyand to remove the effect of the unfair labor practices andto effectuate the policiesof the Act.The Respondent having unlawfullycausedTri-CityAcoustical Company to terminate Donald E.Lovely andJames P. Amirante on July 16, 1968,and to deny thememployment through August 13, 1968,Ishall recommendthat theRespondent be ordered to make the twoemployees whole for any loss of earningsfrom July 16throughAugust 13, 1968,computed in the manner setforth inF.W.Woolworth Company,90 NLRB289, withinterestat6 percent per annum as provided inIsisPlumbing&Heating Co.138NLRB716, and to notifyTri-Citythat the Respondent has no objection to theiremployment.Accordingly,on the basis of the foregoing findings andconclusions,and on the entire record, I recommendpursuant to Section10(c) of the Act,issuance of thefollowing:ORDERRespondent, Local No. 383, Wood, Wire, and MetalLathersInternationalUnion,AFL-CIO, its officers,agents, representatives,and successors,shall:1.Cease and desist from:(a) Causing or attempting to cause Tri-City AcousticalCompany, or any other employer, to discharge, denyemployment to, or otherwise discriminate against anynonmember of Local 383 for not having a referral, writtenverification, or working permit which is not required ofmembers of the Local.(b)Refusing to refer any journeyman lather because ofnonmembership in the Local.(c) In any like or related manner restraining or coercingnonmembers in the exerciseof their rightsas employeesunder Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Make whole Donald E. Lovely and James P.Amirante as provided in the section of the TrialExaminer's Decision entitled "The Remedy."(b)NotifyTri-CityAcousticalCompany in writing,with a copy to Lovely and to Amirante, that it has noobjection to.Tri-City employing them.(c)Mail to its members, and post at its meeting place,copies of the attached notice marked "Appendix."2 Copiesof such notice, on forms provided by the RegionalDirector for Region 7 (Detroit,Michigan), after beingduly signed by an authorized representative of theCONCLUSIONS OF LAWBy causingTri-City todischargeLovely and Amiranteon July 16 and to refuse them employmentfrom July 16throughAugust 13 because of nonmembership in theLocal,theLocal has causedTri-City todiscriminateagainst them in violation of Section8(a)(3) of the Act,'In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"aDecree of the United States Court ofAppeals Enforcing and Order"shall be substituted for the words "aDecision and Order." LOCAL383, LATHERS UNIONRespondent,shallbemailedandpostedby theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the postednotices are not altered, defaced, or covered by any othermaterial.Upon request of the Regional Director, theRespondent shall supply him with a sufficient number ofsigned copies for posting by Tri-City Acoustical CompanyifTri-City so desires.(d)Notify theRegionalDirector forRegion 7, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.'IT IS ALSO ORDERED that the complaint be dismissedinsofaras it alleges any violation of the Act notspecifically found herein.'In the eventthat thisRecommendedOrder is adopted by the Board,this provisionshall bemodified to read: "Notify theRegionalDirector forRegion 7,inwriting,within 10 days from the date of this Order, whatsteps theRespondent has takento comply herewith."APPENDIXPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:415WE WILL NOT require a nonmember of Local 383 tohave a working permit, referral, or written verificationto work on any job when not requiring a Local memberto have one.WE WILL NOT refuse to refer any journeyman latherto a job because of his nonmembership in the Local.WE WILL pay Donald E. Lovely and James P.Amirante for earnings lost as a result of our causingTri-City Acoustical Co. to discharge them on July 16,1968, and our failure to refer them back to the SportsArena job.WE WILL notify Tri-City we have no objection to itemploying Mr. Lovely and Mr. Amirante.DatedByLOCAL No.383,WOOD,WIRE, AND METALLATHERS INTERNATIONALUNION,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3244.